Citation Nr: 1215869	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a skin disorder, to include chloracne.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 through January 1967, including service in the Republic of Vietnam and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case has previously come before the Board.  In February 2012 the matter was remanded to afford the Veteran a hearing.  In August 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 

The Board notes that while the agency of original jurisdiction (AOJ) addressed the claim of entitlement to service connection for a skin disorder as one for chloracne in the January 2008 rating decision on appeal, service connection was denied for a skin disorder in an October 2001 rating decision.  Thus, and regardless of the action on the part of the AOJ, the Board must determine whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  According, the issues are listed as reflected above.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 


FINDINGS OF FACT

1.  In an October 2001 rating decision, the AOJ, denied service connection for a skin disorder identified as folliculitis/eczema.  

2.  The evidence received since the October 2001rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.  

3.  Chloracne, to include as due to exposure to herbicides, originated during the Veteran's active service, in combat, in Vietnam. 


CONCLUSIONS OF LAW

The October 2001 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. §§ 7104, 7105(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Chloracne was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for service connection for chloracne.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In an October 2001 rating decision, service connection was denied for a skin disorder and it was noted that there was no diagnosis of chloracne or other skin disorder subject to the presumptive provisions of 38 C.F.R. § 3.309(e) in association with service in Vietnam and that service treatment records did not show a chronic skin disability.  At the time of the October 2001 rating decision the pertinent evidence of record consisted of the Veteran's service treatment records, VA treatment records and private treatment records.  

The Veteran did not file a notice of disagreement with the October 2001 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2001 rating decision because final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100.  If, however, new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence received since the October 2001 rating decision includes a private report with accompanying laboratory results dated in February 2012 showing a diagnosis of chloracne and private records relating chloracne to exposure to Agent Orange.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the evidence submitted since the October 2001 rating decision is new in that it was not associated with the claims folder prior to the October 2001rating decision.  In addition, presuming the credibility of the Veteran's statements and considering the February 2012 diagnosis of chloracne, there is evidence of record that the Veteran currently suffers from a skin disability subject to the presumptive provisions of 38 U.S.C.A. § 1116.  As such, the Board finds that the evidence is material.  Therefore, the claim of entitlement to service connection for skin disability is reopened.  See 38 C.F.R. 3.156.  

Turning to the merits, the Veteran seeks service connection for a skin disorder, to include as due to exposure to herbicides.  He contends that his current skin disorder is related to his exposure to herbicides while stationed in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the Veteran's DD Form 214 verifies his service in the Republic of Vietnam and, therefore, he is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In a January 2001 statement the Veteran noted an onset of skin problems in 1967 shortly after returning from service in the Republic of Vietnam.  Lending credibility to the Veteran's assertions in this regard is not only a February 2000 report from his private doctor noting contemporaneous treatment for skin problems with various medications from 1977 to 1996, but also a March 1984 record reflecting seborrheic dermatitis and folliculitis, a May 1985 record noting a sebaceous cyst, and an April 1995 record noting psoriasis.  

In addition, the Veteran provided credible testimony before the undersigned to the effect that he had an onset of skin symptoms after being wound in a combat arena in Vietnam in approximately April 1966 and upon his return from Vietnam began receiving treatment for a local doctor in January 1967.  Transcript at 4 (2012).   Further bolstering the Veteran's contention that a skin disorder, namely chloracne, is related to exposure to Agent Orange during service Vietnam are private records dated in October 2006 and October 2007 showing a diagnosis of chloracne related to Agent Orange exposure.  Moreover, results of laboratory testing in January 2012 are noted to be consistent with chloracne rather than bacterial folliculitis.  

In this case, the Veteran is presumed to have been exposure to herbicides during service in Vietnam, there is clinical diagnosis of chloracne and competent and credible evidence of an onset with one year after he departed from Vietnam.  The evidence is in favor of the claim.  Consequently, the benefit sought on appeal is granted.  


ORDER

The application to reopen the claim of entitlement to service connection for a skin disorder is granted.  

Service connection for chloracne is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


